UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 10-Q (Mark One) T QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2009 or £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-10777 CENTRAL PACIFIC FINANCIAL CORP. (Exact name of registrant as specified in its charter) Hawaii 99-0212597 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 220 South King Street, Honolulu, Hawaii 96813 (Address of principal executive offices) (Zip Code) (808) 544-0500 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesTNo£ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesTNo£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer£ Accelerated filer T Non-accelerated filer £ Smaller reporting company £ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes£NoT The number of shares outstanding of registrant’s common stock, no par value, on May 1, 2009 was 28,741,504 shares. CENTRAL PACIFIC FINANCIAL CORP. AND SUBSIDIARIES Table of Contents Part I. Financial Information Item I. Financial Statements (Unaudited) Consolidated Balance Sheets March 31, 2009 and December 31, 2008 Consolidated Statements of Income Three months ended March 31, 2009 and 2008 Consolidated Statements of Cash Flows Three months ended March 31, 2009 and 2008 Notes to Consolidated Financial Statements Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Item 3. Quantitative and Qualitative Disclosures About Market Risk Item 4. Controls and Procedures Part II. Other Information Item 1A. Risk Factors Item 6. Exhibits Signatures Exhibit Index 2 PART I.FINANCIAL INFORMATION Forward-Looking Statements This document may contain forward-looking statements concerning projections of revenues, income, earnings per share, capital expenditures, dividends, capital structure, or other financial items, concerning plans and objectives of management for future operations, concerning future economic performance, or concerning any of the assumptions underlying or relating to any of the foregoing. Forward-looking statements can be identified by the fact that they do not relate strictly to historical or current facts, and may include the words “believes”, “plans”, “intends”, “expects”, “anticipates”, “forecasts” or words of similar meaning. While we believe that our forward-looking statements and the assumptions underlying them are reasonably based, such statements and assumptions are by their nature subject to risks and uncertainties, and thus could later prove to be inaccurate or incorrect. Accordingly, actual results could materially differ from projections for a variety of reasons, to include, but not limited to: the impact of local, national, and international economies and events (including natural disasters such as wildfires, tsunamis and earthquakes) on the Company’s business and operations and on tourism, the military, and other major industries operating within the Hawaii market and any other markets in which the Company does business; the impact of legislation affecting the banking industry; the impact of competitive products, services, pricing, and other competitive forces; movements in interest rates; loan delinquency rates and changes in asset quality; adverse conditions in the public debt market, the stock market or other capital markets, including any adverse changes inthe price of the Company's stock; and a general deterioration or malaise in economic conditions, including the continued destabilizing factors in the financial industry and continued deterioration of the real estate market, as well as the impact of declining levels of consumer and business confidence in the state of the economy in general and in financial institutions in particular. For further information on factors that could cause actual results to materially differ from projections, please see the Company’s publicly available Securities and Exchange Commission filings, including the Company’s Form 10-K/A for the last fiscal year. The Company does not update any of its forward-looking statements. 3 Item 1. Financial Statements CENTRAL PACIFIC FINANCIAL CORP. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Unaudited) (Dollars in thousands) March 31, 2009 December 31, 2008 Assets Cash and due from banks $ 78,170 $ 107,270 Interest-bearing deposits in other banks 10,199 475 Federal funds sold 7,000 - Investment securities: Available for sale 933,215 742,600 Held to maturity (fair value of $7,622 at March 31, 2009 and $8,759 at December 31, 2008) 7,523 8,697 Total investment securities 940,738 751,297 Loans held for sale 63,056 40,108 Loans and leases 3,818,900 4,030,266 Less allowance for loan and lease losses 122,286 119,878 Net loans and leases 3,696,614 3,910,388 Premises and equipment, net 77,828 81,059 Accrued interest receivable 20,887 20,079 Investment in unconsolidated subsidiaries 14,338 15,465 Other real estate 16,558 11,220 Goodwill 152,689 152,689 Other intangible assets 43,122 39,783 Bank-owned life insurance 136,437 135,371 Federal Home Loan Bank stock 48,797 48,797 Income tax receivable 47,728 42,400 Other assets 77,398 75,960 Total assets $ 5,431,559 $ 5,432,361 Liabilities and Equity Deposits: Noninterest-bearing demand $ 612,045 $ 627,094 Interest-bearing demand 511,919 472,269 Savings and money market 1,290,521 1,057,881 Time 1,588,088 1,754,322 Total deposits 4,002,573 3,911,566 Short-term borrowings 83,474 279,450 Long-term debt 623,903 649,257 Other liabilities 54,227 55,748 Total liabilities 4,764,177 4,896,021 Equity: Preferred stock, no par value, authorized 1,000,000 shares; issued and outstanding 135,000 shares at March 31, 2009 and none at December 31, 2008 127,836 - Common stock, no par value, authorized 100,000,000 shares, issued and outstanding 28,740,217 shares at March 31, 2009 and 28,732,259 shares at December 31, 2008 403,203 403,176 Surplus 62,276 55,963 Retained earnings 64,524 63,762 Accumulated other comprehensive income (loss) (500 ) 3,390 Total shareholders' equity 657,339 526,291 Non-controlling interest 10,043 10,049 Total equity 667,382 536,340 Total liabilities and equity $ 5,431,559 $ 5,432,361 See accompanying notes to consolidated financial statements. 4 CENTRAL PACIFIC FINANCIAL CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (Unaudited) Three Months Ended March 31, (Amounts in thousands, except per share data) 2009 2008 Interest income: Interest and fees on loans and leases $ 56,505 $ 70,294 Interest and dividends on investment securities: Taxable interest 8,729 9,271 Tax-exempt interest 1,171 1,389 Dividends 3 24 Interest on deposits in other banks - 4 Interest on Federal funds sold and securities purchased under agreements to resell - 21 Dividends on Federal Home Loan Bank stock - 122 Total interest income 66,408 81,125 Interest expense: Interest on deposits: Demand 321 137 Savings and money market 2,863 3,785 Time 9,894 14,729 Interest on short-term borrowings 238 1,923 Interest on long-term debt 6,619 9,694 Total interest expense 19,935 30,268 Net interest income 46,473 50,857 Provision for loan and lease losses 26,750 34,272 Net interest income after provision for loan and lease losses 19,723 16,585 Other operating income: Service charges on deposit accounts 3,537 3,543 Other service charges and fees 3,320 3,415 Income from fiduciary activities 970 1,005 Equity in earnings of unconsolidated subsidiaries 274 283 Fees on foreign exchange 116 194 Investment securities losses (150 ) - Loan placement fees 248 153 Net gain on sales of residential loans 4,009 1,798 Income from bank-owned life insurance 1,070 1,870 Other 2,290 2,018 Total other operating income 15,684 14,279 Other operating expense: Salaries and employee benefits 16,260 17,364 Net occupancy 3,279 2,853 Equipment 1,512 1,395 Amortization and impairment of other intangible assets 1,421 1,169 Communication expense 1,139 1,085 Legal and professional services 2,716 2,413 Computer software expense 912 863 Advertising expense 755 682 Foreclosed asset expense 135 2,590 Write down of assets 435 - Other 9,134 1,046 Total other operating expense 37,698 31,460 Loss before income taxes (2,291 ) (596 ) Income tax benefit (4,920 ) (2,254 ) Net income 2,629 1,658 Preferred stock dividends and accretion 1,867 - Net income available to common shareholders $ 762 $ 1,658 Per common share data: Basic earnings per share $ 0.03 $ 0.06 Diluted earnings per share 0.03 0.06 Cash dividends declared - 0.25 Shares used in computation: Basic shares 28,681 28,686 Diluted shares 28,692 28,801 See accompanying notes to consolidated financial statements. 5 CENTRAL PACIFIC FINANCIAL CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended March 31, (Dollars in thousands) 2009 2008 Cash flows from operating activities: Net income $ 2,629 $ 1,658 Adjustments to reconcile net income to net cash provided by (used in) operating activities: Provision for loan and lease losses 26,750 34,272 Depreciation and amortization 2,090 1,864 Gain on sale of premises and equiptment (3,612 ) - Write down of assets 435 - Foreclosed asset expense 135 2,590 Amortization and impairment of other intangible assets 1,421 1,169 Net amortization of investment securities 674 462 Share-based compensation (437 ) 612 Net loss on investment securities 150 - Deferred income tax expense 3,412 6,776 Net gain on sales of residential loans (4,009 ) (1,798 ) Ineffective portion of derivatives 184 - Proceeds from sales of loans held for sale 542,074 353,790 Originations of loans held for sale (561,013 ) (352,083 ) Tax benefits from share-based compensation - (40 ) Equity in earnings of unconsolidated subsidiaries (274 ) (283 ) Increase in cash surrender value of bank-owned life insurance (1,066 ) (1,870 ) Increase in income tax receivable (5,328 ) (9,419 ) Net change in other assets and liabilities (7,105 ) (11,445 ) Net cash provided by (used in) operating activities (2,890 ) 26,255 Cash flows from investing activities: Proceeds from maturities of and calls on investment securities available for sale 59,080 201,684 Proceeds from sales of investment securities available for sale 2,135 - Purchases of investment securities available for sale (245,902 ) (213,065 ) Proceeds from maturities of and calls on investment securities held to maturity 1,162 19,187 Net loan originations 66,693 (151,089 ) Proceeds from sales of loans originated for investment 98,444 - Proceeds from sale of other real estate 201 - Proceeds from bank-owned life insurance - 843 Proceeds from sale of premises and equipment 7,207 - Purchases of premises and equipment (2,454 ) (2,527 ) Distributions from unconsolidated subsidiaries 553 620 Net cash used in investing activities (12,881 ) (144,347 ) Cash flows from financing activities: Net increase (decrease) in deposits 91,007 (222,698 ) Proceeds from long-term debt - 30,000 Repayments of long-term debt (25,268 ) (30,365 ) Net increase (decrease) in short-term borrowings (195,976 ) 352,375 Cash dividends paid on common stock - (7,190 ) Cash dividends paid on preferred stock (675 ) - Tax benefits from share-based compensation - 40 Repurchases of common stock - (1,825 ) Net proceeds from issuance of common stock and stock option exercises 50 194 Net proceeds from issuance of preferred stock and warrants 134,257 - Net cash provided by financing activities 3,395 120,531 Net increase (decrease) in cash and cash equivalents (12,376 ) 2,439 Cash and cash equivalents at beginning of period 107,745 82,129 Cash and cash equivalents at end of period $ 95,369 $ 84,568 Supplemental disclosure of cash flow information: Cash paid during the period for: Interest $ 20,681 $ 31,190 Income taxes 1,531 1,315 Cash received during the period for: Income taxes 192 - Supplemental disclosure of noncash investing and financing activities: Net change in common stock held by directors' deferred compensation plan $ 23 $ 20 Net reclassification of loans to other real estate 5,539 2,000 Net transfer of loans to loans held for sale - 60,080 Securitization of residential mortgage loans into available for sale mortgage backed securities 15,823 - Dividends accrued on preferred stock 863 - Accretion of preferred stock discount 329 - See accompanying notes to consolidated financial statements. 6 CENTRAL PACIFIC FINANCIAL CORP. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1.BASIS OF PRESENTATION The accompanying unaudited consolidated financial statements of Central Pacific Financial Corp. (referred to herein as “the Company,” “we,” “us,” or “our”) have been prepared in accordance with U.S. generally accepted accounting principles (“GAAP”) for interim financial information and with the instructions to Form 10-Q and Rule 10-01 of Regulation S-X. Accordingly, certain information and footnote disclosures normally included in financial statements prepared in accordance with GAAP have been condensed or omitted pursuant to such rules and regulations. These interim condensed consolidated financial statements and notes should be read in conjunction with the Company’s consolidated financial statements and notes thereto filed on Form 10-K/A for the fiscal year ended December 31, 2008. In the opinion of management, all adjustments necessary for a fair presentation have been made and include all normal recurring adjustments.
